           Case 4:20-cr-00287-DC Document 24 Filed 08/31/20 Page 1 of 5



                                    United States District Court
                                     Western District of Texas
                                          Pecos Division

 United States of America,
    Plaintiff,

     v.                                                            No. PE-20-CR-287-DC

 Cecil Clay Brown,
    Defendant.

     UNITED STATES’S RESPONSE TO DEFENDANT’S MOTION TO SUPPRESS

                                           I.     Introduction
    There was reasonable suspicion for the traffic stop of the vehicle the Defendant was driving

since the taillights on the vehicle were not on when the officer observed the vehicle. Since there

was reasonable suspicion to stop the vehicle, the evidence located on the Defendant’s person and

in the vehicle should not be suppressed.

                                  II.      Statement of Relevant Facts

    On May 26, 2020, at approximately 2 a.m., Officer Diaz with the Monahans Police

Department stopped the vehicle the Defendant was driving because the taillights of the vehicle

were not operable. Although the headlights and brake lights on the vehicle were operable, the

taillights were not.

    When Officer Diaz approached the vehicle, she identified herself and provided the reason for
the stop. While speaking with Defendant, Officer Diaz smelled the odor of burnt marijuana

emanating from the vehicle. Officer Diaz recognized the Defendant and knew he did not possess

a valid driver’s license. Based on the way he was positioning himself in the vehicle, Officer

Diaz believed the Defendant was attempting to conceal something in the vehicle. The Defendant

pointed to the front of the vehicle and said his lights were on.

    Officer Diaz asked Sergeant Ramon to respond to the scene to assist her. Before Sergeant

Ramon arrived, Officer Diaz asked the Defendant to step out of the vehicle. When the

Defendant exited the vehicle, he was directed to put his hands on the top of the vehicle. Rather

than following the officer’s commands, the Defendant started running away from Officer Diaz.
          Case 4:20-cr-00287-DC Document 24 Filed 08/31/20 Page 2 of 5




Officer Diaz followed the Defendant and provided Sergeant Ramon with information about the

Defendant’s route.

   When Sergeant Ramon saw the Defendant running towards a trailer, Sergeant Ramon exited

his vehicle and directed the Defendant to stop. The Defendant ignored Sergeant Ramon’s

commands and tried to enter the trailer. Sergeant Ramon tased the Defendant. After being tased,

the Defendant resisted by tucking his hands in on the left side of his body and refused to show

Sergeant Ramon his hands. While struggling with the Defendant, Sergeant Ramon discovered

the Defendant was wearing an empty shoulder holster. Sergeant Ramon attempted to handcuff
the Defendant, but was unable to do so as he could not physically move the Defendant’s hands

behind his back. The Defendant repeatedly ignored Sergeant Ramon’s commands to show

Sergeant Ramon his hands. Sergeant Ramon continued struggling with the Defendant until

Officer Diaz arrived at his location. Sergeant Ramon tased the Defendant again when he refused

to give Sergeant Ramon his hands. Thereafter, the Defendant complied and placed his hands

behind his back. Officer Diaz handcuffed the Defendant.

   After the Defendant was handcuffed, Sergeant Ramon patted the Defendant down and felt a

firearm in the Defendant’s pocket. Officer Diaz unzipped the Defendant’s sweater pocket and

located a Kimber 45 caliber handgun. A records check of the firearm revealed the firearm was

stolen. The Defendant was arrested on the charge of Felon in Possession of a Firearm.

   When the vehicle the Defendant was driving was searched, a number of items were located.

Those items included a glass container which contained a green leafy substance believed to be

marijuana, a glass pipe, an unused syringe, a clear plastic baggy containing a substance believed

to be methamphetamine, and a Taurus PT 1911 45 caliber handgun.

   The Defendant seeks to suppress the firearm located in his sweater pocket as well as the

items located in the vehicle he was driving on the basis that Officer Diaz did not have probable

cause to stop the vehicle. The Defendant claims the taillights on the vehicle were on when the

Defendant was stopped by Officer Diaz.

   A copy of Officer Diaz’s video will be provided to the Court at the Suppression Hearing.

United States’s Response to Defendant’s Motion to
Suppress                                                                                           2
           Case 4:20-cr-00287-DC Document 24 Filed 08/31/20 Page 3 of 5




                                            III.    Argument


    A. Officer Diaz’s decision to stop the vehicle the Defendant was driving was supported
       by reasonable suspicion.
    Officer Diaz had reasonable suspicion to stop the vehicle the Defendant was driving based on

the traffic violation she observed. When Officer Diaz saw the vehicle, the vehicle’s taillights

were not on. The legality of automobile stops are examined under a two-part standard articulated

by the Supreme Court in Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968); see

also United States v. Brigham, 382 F.3d 500 (5th Cir. 2004). First, the court examines whether or

not the officer was justified in initiating a traffic stop at its inception. Brigham, 382 F.3d at 506.

The court then examines whether or not the officer’s subsequent actions were reasonably related

in scope to the circumstances that caused him to stop the vehicle. Id.      In determining whether

or not an officer’s suspicion is reasonable “due weight must be given… to the specific reasonable

inferences he is entitled to draw from the facts based on his experience.” Terry, 88 S.Ct. at 1883.

“Reasonable suspicion exists when the detaining officer can point to specific and articulable facts

that, when taken together with rational inferences from those facts, reasonably warrant…the

seizure.” United States. v. Pack, 612 F.3d 341, 352 (5th Circ. 2010) (quoting United States v.

Estrada, 459 F.3d 627, 631(5th Circ. 2006)). “Although an officer’s reliance on a mere hunch is

insufficient to justify a stop, the likelihood of criminal activity need not rise to the level required
for probable cause, and it falls considerably short of satisfying the preponderance of the evidence

standard.” Pack, 612 F.3d at 352 (quoting United States v. Arvizu, 534 U.S. 266, 122 S.Ct. 744,

751, 151 L.Ed.2d 740 (2002)).

    Under the two-part analysis established in Terry v. Ohio, the stop in this case was reasonable

both in light of the justification for the stop and the officer’s subsequent actions. Through

witness testimony and the admission of Officer Diaz’s video, the United States will establish

there was reasonable suspicion for Officer Diaz to stop the vehicle since the taillights were not

on when she observed the vehicle. Officer Diaz was justified in initiating the traffic stop based


United States’s Response to Defendant’s Motion to
Suppress                                                                                                 3
           Case 4:20-cr-00287-DC Document 24 Filed 08/31/20 Page 4 of 5




on her observations. While the Defendant suggests he intends to call his investigator and the

owner of the vehicle to testify about the taillights, due weight must be given to Officer Diaz’s

observations of the vehicle and the inferences she is entitled to draw from the facts based on her

experience.

    Officer Diaz’s actions immediately after the stop were also reasonably related to the scope of

the circumstances that led to the stop. After stopping the vehicle, Officer Diaz approached the

vehicle, identified herself, and provided the reason for the stop. When Officer Diaz began

speaking with the driver, she developed additional reasonable suspicion of criminal activity
based on the smell of marijuana emanating from the vehicle, the Defendant’s movements inside

the vehicle, and her knowledge that the Defendant did not possess a valid driver’s license.

    Since Officer Diaz observed the Defendant operating the vehicle without the taillights on,

and the scope of Officer Diaz’s actions immediately after the stop were reasonably related to the

basis for the stop, the seizure by Officer Diaz was reasonable. As there was reasonable suspicion

for the traffic stop in this case, there is no basis for suppressing the evidence.



                                           IV.     Conclusion

    Since there was reasonable suspicion for Officer Diaz to initiate a traffic stop, the Defendant’s

Motion to Suppress should be denied.

                                                    Respectfully submitted,

                                                    John F. Bash
                                                    United States Attorney

                                             By:    /s/ Monica R. Morrison
                                                    Monica R. Morrison
                                                    Assistant United States Attorney
                                                    Idaho Bar No. 7346
                                                    2500 North Highway 118, Suite A-200
                                                    Alpine, Texas 79830
                                                    (432) 837-7332 (phone)
                                                    (432) 837-7449 (fax)
                                                    Monica.Morrison@usdoj.gov



United States’s Response to Defendant’s Motion to
Suppress                                                                                             4
          Case 4:20-cr-00287-DC Document 24 Filed 08/31/20 Page 5 of 5




                                      Certificate of Service

    I certify that on August 31, 2020, I electronically filed this document with the Clerk of Court
using the CM/ECF system.

   ☒ The CM/ECF system will send notification to the following CM/ECF participant(s):

                             Shane O'Neal (Shane_O'Neal@fd.org)

                                                      /s/ Monica R. Morrison
                                                      Monica R. Morrison
                                                      Assistant United States Attorney




United States’s Response to Defendant’s Motion to
Suppress                                                                                         5
